      Case 2:15-cv-06591-NJB-JVM Document 70 Filed 10/18/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

DANIEL SWEAR                                    :       CASE NUMBER: 2:15-cv-06591
                                                :
                                                :       SECTION “G”
VERSUS                                          :       HON. JUDGE BROWN
                                                :
                                                :       MAGISTRATE
LAWSON, et al.                                  :       HON. JUDGE van MEERVELD


                                  JOINT STATUS REPORT



       NOW INTO COURT, through undersigned counsel comes, plaintiff, Daniel Swear and

defendants, Arthur Lawson, Scott Vinson, and the City of Gretna, who submit this Joint Status

Report and respectfully represent as follows:

I.     Parties and Counsel who represent the parties:

       A. Plaintiff:

           Daniel Swear

           Moore & Hebert, APLC
           Corey J. Hebert

           Charlotte C. McDaniel McGehee, A Professional Law Corporation
           Charlotte C. McDaniel McGehee

           AND

           The Dornier Law Firm, LLC
           Seth M. Dornier

       B. Defendants:

           Arthur Lawson




                                                    1
       Case 2:15-cv-06591-NJB-JVM Document 70 Filed 10/18/18 Page 2 of 5



          Scott Vinson

          And

          The City of Gretna

          Attorneys for Defendants:
          Beevers & Beevers, L.L.P
          Steven M. Mauterer

II.    Motions Pending before the Court:

       A. There are no motions presently pending in this matter. Plaintiff and Defendants

          anticipate the filing of multiple evidentiary motions prior to the deadlines established

          by the Court’s June 19, 2018, scheduling order.

III.   Dates and Times of any Status Conference, Pretrial Conference and Trial

       A. Dates of Conferences and Trial:

          1. Final Pretrial Conference to be held on May 16, 2019 at 2:00 pm.

          2. Trial is scheduled to commence on June 3, 2019 and last 4-5 days.

       B. This is a jury matter.

IV.    Description of Factual and Legal Issues underlying the dispute:

       A. Plaintiff’s contentions:

              Mr. Swear refers the Court to his Complaint (Doc. #1) and Plaintiff’s Opposition

       to Defendants’ Motion for Summary Judgment (Doc. # 35) for a more detailed explanation

       of the facts and issues presented in this matter. In summary, Mr. Swear was employed as a

       commissioned police officer by the City of Gretna. During his employment, Mr. Swear

       alleges that the Gretna Police Department had a longstanding quota policy for arrests and

       citations and/or summons that had to be met. Mr. Swear alleges that this quota policy was

       implemented and administered by the supervisory officials.


                                               2
Case 2:15-cv-06591-NJB-JVM Document 70 Filed 10/18/18 Page 3 of 5



       Louisiana law expressively prohibits quota policies such as those alleged by Mr.

Swear. Mr. Swear was threatened with termination if he failed to participate in and meet

the assigned quota.

       Mr. Swear alleges that he notified his supervisors, special agents of the FBI, the

Louisiana Office of the Inspector General and other members of the public that this quota

system was being enforced. Mr. Swear alleges that he was written up for making

defamatory statements concerning the ethics of the Gretna Police Department and in

particular speaking out against the Gretna Police illegal quota policies. Mr. Swear was

encouraged to resign immediately. Mr. Swear alleges that defendants took adverse

employment action against him which ultimately lead to his constructive discharge.

       Mr. Swear is asserting the following Causes of Action and all of those remaining

from his original Complaint:

             1. Claims under 42 U.S.C. 1983 and 42 U.S.C. 1988

             2. First Amendment Discrimination and Retaliation

             3. State Law Whistleblower Claim, La. R.S. 23:967

B. Defendant’s contentions:

       Defendants have denied the claims brought by Swear and have asserted multiple

defenses, including but not limited to, absolute and qualified immunity, and the alleged

facts do not support Monell liability and/or respondiat superior liability. The defendants

have pled immunity pursuant to La. R.S. 9:2798.1, limitation of liability pursuant to

Louisiana Governmental Claims Act (La.R.S. 13:2501 et seq.), lack of negligence, or

otherwise.    Defendants believe the claims to be legally deficient, frivolous, and/or




                                        3
      Case 2:15-cv-06591-NJB-JVM Document 70 Filed 10/18/18 Page 4 of 5



      unreasonable, and do not give rise to any relief that may be granted by the court.

      Defendants seek attorney fees and costs pursuant to 42 USC 1988.

             Arthur Lawson, individually and in his official capacity, was clearly dismissed from

      this litigation on January 12, 2018 (Doc. 60) as it pertains to Plaintiff’s First Amendment

      claims. Arthur Lawson is not Plaintiff’s employer for the purpose of the La. Whistleblower

      claim and defendants take the position that Arthur Lawson is no longer involved in this

      litigation, leaving only claims against Scott Vinson, in his individual capacity, and the City

      of Gretna.

V.    Discovery Pending:

             There is presently no discovery pending as the deadline has passed.

VI.   Status of Settlement Negotiations

      A. To-date, the parties have participated in two mediations, however, they have been

          unable to reach a resolution of this matter. The parties anticipate that there may be

          future discussion in regards to settlement.

                                                    BY ATTORNEYS:
                                                    MOORE & HEBERT, APLC

                                                    ____s/Corey J. Hebert_________________
                                                    Charles R. Moore, La. Bar Roll No. 9604
                                                    Corey J. Hebert, La. Bar Roll No. 31773
                                                    6513 Perkins Road
                                                    Baton Rouge, Louisiana 70808
                                                    hebert@moorehebert.com
                                                    ATTORNEYS FOR PLAINTIFF

                                                    AND




                                                4
      Case 2:15-cv-06591-NJB-JVM Document 70 Filed 10/18/18 Page 5 of 5



                                                 Respectfully submitted,

                                                 BEEVERS & BEEVERS, L.L.P.


                                                 WILEY J. BEEVERS, Bar #2902
                                                 STEVEN M. MAUTERER, Bar #26682
                                                 210 Huey P. Long Avenue
                                                 Gretna, Louisiana 70053
                                                 Telephone: (504) 361-4287
                                                 Fax: (504) 362-1405
                                                 Email: smauterer@beeverslaw.com



                              CERTIFICATE OF SERVICE

       I HERBY CERTIFY that the above and foregoing Joint Status Report has been sent to all
counsels of record via the Court’s CM/ECF system.

           DONE AND SIGNED this 18th day of October in Baton Rouge, Louisiana.


                                        /s/ Corey J. Hebert
                                     Corey J. Hebert




                                             5
